Citation Nr: 1118161	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  03-10 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for chronic peripheral neuropathy, as the result of exposure to certain herbicides, including Agent Orange.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney At Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1963 to November 1965.  He also had periods of active duty for training in 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2002 of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2003, the Veteran appeared at a hearing before a Decision Review Officer.  In September 2005, the Veteran appeared at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  Transcripts of the hearings are in the Veteran's file.

The claim was previously before the Board in October 2006, when the claim of service connection for chronic peripheral neuropathy was denied.  The Veteran appealed the denial of service connection to the United States Court of Appeals for Veterans Claims (Veterans Court), which in June 2008, granted a Joint Motion for Remand of the parties (VA Secretary and the Veteran), and vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.

This claim was then readjudicated by the Board and a decision was issued in June 2010 which again denied the claim of service connection for chronic peripheral neuropathy.  The Veteran again appealed the denial of service connection to the r Veterans Court, which in February 2011, granted another Joint Motion for Remand of the parties (VA Secretary and the Veteran), and again vacated the Board's decision and remanded the case pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the Motion.






The claim is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

The Veteran seeks service connection for chronic peripheral neuropathy, which he asserts is the result of exposure to certain herbicides, including Agent Orange, which were used at Fort Drum five years before he began his training there.  

In the Joint Motion for Remand, the parties agreed that the Veteran could submit additional evidence and argument.  Subsequent to Veteran's Court Order, the Veteran appointed new counsel.  In March 2011, the Veteran's new counsel requested a hearing before the Board at the VA Regional Office.  

Under 38 C.F.R. § 20.700, the Veteran is entitled to a hearing on appeal.  In September 2005, the Veteran had a hearing before the Board.  Generally, the Board does not entertain a request for a second request on the same claim unless good cause is shown.  

In this case, as the Veteran's counsel is just joining the proceedings, there is good cause shown for the request for a second a hearing in which counsel has advised that the Veteran would be presenting additional evidence in the form of testimony. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the VA Regional Office.










The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



